CAMPBELL, Acting Chief Judge.
Appellant, Gary L. Clark, as Superintendent of Schools of Glades County, Florida, challenges the final order of the School Board of Glades County that rejected his nomination of Kenneth Buckner, a teacher, for a tenured professional services contract. *331We affirm because we find that Mr. Clark, as superintendent, waived his right to challenge the school board’s action by reason of his nomination, and the school board’s acceptance, of another person for the teaching position for which Mr. Buckner was nominated. But see Buckner v. School Board, No. 97-03840 (Fla. 2d DCA Aug.19, 1998).
Affirmed.
QUINCE and GREEN, JJ., concur.